DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 13 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Pat. No. 10333473), hereinafter referred to as Shen in view of Fukuda et al. (US Pub. No. 20100329391), hereinafter referred to as Fukuda and in further view of Swartz et al. (US Pat. No. 7250792), hereinafter referred to as Swartz. 
Referring to claim 1, Shen discloses a circuit, comprising: 
a first amplifier (first amplifier 105A, fig. 1) having a first input (first input of first amplifier 105A) coupled to a first node, a second input (second input of first amplifier 105A) coupled to a second node, a first output, and a second output (second output of first amplifier 105A);  

a third amplifier (third amplifier 105C, fig. 1) having a first input (first input of the third amplifier 105C, fig. 1) coupled to the first output of the second amplifier, a second input coupled to the second output of the second amplifier, a first output coupled to a third node, and a second output coupled to a fourth node (fourth node of fig. 1);  

Fukuda discloses, what Shen lacks, a squelch detector (squelch detection circuit 23, fig. 1) having a first input coupled to the first node, a second input coupled to the second node, and an output; 
a first resistor (resistor R1, fig. 1) coupled between the first node and a fifth node; 
a second resistor (resistor R2, fig. 1) coupled between the fifth node and the second node; 
a first capacitor (capacitor C3) coupled between the fifth node and a ground terminal;
 a first transistor (nodes 21, fig. 1) having a source terminal coupled to the fifth node, a drain terminal coupled to a sixth node, and a gate terminal and a logic circuit having an input coupled to the output of the squelch detector and an output coupled to the gate terminal of the first transistor (transistor 40, fig. 4). 
Shen and Fukuda are analogous art because they are from the same field of endeavor in the input and output field. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shen and Fukuda before him or her, to modify the system of Shen to include the squelch detector of Fukuda. 
	The suggestion/motivation for doing so would have been to stabilize input and output signal. 


Swartz discloses, what Shen and Fukuda lacks, wherein the sixth node is configured to receive a bias voltage signal (pre-charge state, col. 2, line 1).

Shen, Fukuda and Swartz are analogous art because they are from the same field of endeavor in the input and output field. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shen, Fukuda and Swartz before him or her, to modify the system of Shen to include the pre-charge state of Swartz. 
	The suggestion/motivation for doing so would have been to improve jitter margins and edge rate, col. 2, lines 8 – 9.
Therefore, it would have been obvious to combine Swartz with Shen and Fukuda to obtain the invention as specified in the instant claim(s).

	
As to claim 2, Swartz discloses the circuit of claim 1, further comprising a second transistor having a source terminal coupled to the sixth node, a drain terminal configured to receive the bias voltage signal, and a gate terminal coupled to a second output of the logic circuit (driver 290, fig. 2).  

As to claim 3, Swartz discloses the circuit of claim 2, further comprising a buffer having an output coupled to the drain terminal of the second transistor and an input configured to couple to a bias voltage source to receive the bias voltage signal from the bias voltage source (predriver 280, fig. 2).  

As to claim 4, Swartz discloses the circuit of claim 1, further comprising: a third transistor having a drain terminal, a source terminal coupled to the ground terminal, and a gate terminal coupled to a third output of the logic circuit; and a third resistor coupled between the sixth node and the drain terminal of the third transistor (driver 290, fig. 2).  

As to claim 5, Swartz discloses the circuit of claim 1, further comprising a second capacitor coupled between the sixth node and the ground terminal.  

As to claim 7, Fukuda discloses the circuit of claim 1, further comprising: an edge detector having a first input coupled to the first input of the third amplifier (data extraction circuit 41, fig. 4), a second input coupled to the second input of the third amplifier and an output; and a second logic circuit having a first input coupled to the output of the edge detector (squelch detection circuit 23, fig. 4), a second input coupled to the output of the squelch detector, and an output coupled to a control terminal of the third amplifier (switch control circuit 72, fig. 4).

Claims 8 - 13 recite the corresponding limitation of claims 1 – 5 and 7. Therefore, they are rejected accordingly.
Claims 17 - 20 recite the corresponding limitation of claims 1 – 5 and 7. Therefore, they are rejected accordingly.

Allowable Subject Matter
s 6 and 14 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abu Rahma et al. (US Pat. No. 8223567) discloses a system for memory reading stability using selective precharge. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184